DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, 17-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0022202 A1 to Kim et al. (hereafter refers as Kim) in view of US 2018/0019899 A1 to Kuchi.
Regarding claims 1 and 21, Kim teaches a user equipment (UE) (UE for wireless communication, Fig. 3-5) for wireless communication and a method (the UE for performing a method, Fig. 3-5, 9), comprising: 
a memory (the UE includes a memory, Fig. 5 and paragraph [111-112, 116-117, 227]); and 
one or more processors, coupled to the memory, configured to (the UE includes a processor, coupled to the memory, configured to perform a method, Fig. 5 and paragraph [111-112, 116-117, 227]): 
monitor a wake-up signal (WUS) occasion (the UE with the processor, monitors signals during a wake-up signal occasion, paragraphs [140, 145] and Fig. 9) based at least in part on a discontinuous reception (DRX) cycle activation duration timer (based on a DRX cycle configuration that specifies a timing of the WUS occasion, paragraphs [140, 145-150, 152, 153, 160] and Fig. 9); and 
receive a reference signal (RS) during the WUS occasion (the UE with the processor, receives a reference signal, i.e. CSI-RS, during the WUS occasion/window/interval, from a base station, paragraphs [168-169]).
However, Kim does not explicitly teach wherein the RS is to “facilitate a UE-assisted calibration of at least one antenna element on at least one panel associated with a base station”.
Kuchi teaches receiving a reference signal (RS) (UE receives a CSI-RS signal, paragraphs [47, 60-61]), wherein the RS is to facilitate a UE-assisted calibration of at least one antenna element on at least one panel associated with a base station (wherein the CSI-RS signal enables the UE to provide measurement report to a C-RAN/base station, then the C-RAN/base station uses the measurement report of the CSI-RS to calibrate at least one antenna element on at least one panel of the C-RAN, paragraphs [2, 4, 60-64, 100]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the RS is to facilitate a UE-assisted calibration of at least one antenna element on at least one panel associated with a base station as taught by Kuchi, with the teachings of receiving the RS [from a base station] as taught by Kim, for a purpose of increase efficiency in communication between the UE and the base station, by enable the RS to facilitate the UE-assisted calibration of at least one antenna element on at least one panel associated with the base station (see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claims 2 and 22, Kim further teaches wherein the one or more processors are further configured to detect a WUS associated with the WUS occasion, wherein the RS is multiplexed with the WUS (wherein the WUS and the RS are transmitted via TDM or FDM scheme, paragraphs [168-169]).
Regarding claims 3 and 23, Kim further teaches wherein the RS is multiplexed with the WUS in a frequency domain (wherein the RS is multiplexed with the WUS using an FDM scheme, paragraphs [168-169]).
Regarding claims 4 and 24, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to perform, during the WUS occasion, a calibration measurement based at least in part on the RS (the UE with the processor, is configured to perform a measurement based at least in part on the CSI-RS, see Kim, paragraphs [165, 168], wherein the measurement is a calibration measurement, see Kuchi, paragraphs [2, 4, 47, 60-64]).
Regarding claim 5, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to transmit, to the base station, a calibration measurement report (the UE with the processor, is configured to transmit, to the base station/C-RAN, a calibration measurement report, see Kim, paragraphs [123, 165, 168], see Kuchi, paragraphs [2, 4, 60-64, 100]). 
Regarding claim 6, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to transmit the calibration measurement report, are configured to transmit the calibration measurement report based at least in part on the UE entering an awake state (the UE with the processor, is configured to perform communication with the base station/C-RAN when entering an awake/on/active state, see Kim, paragraphs [127, 128, 129, 132], see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claim 7, the combination of Kim and Kuchi further teaches the calibration measurement report indicates at least one calibration measurement based at least in part on the RS (wherein the measurement report indicating the measurement of the CSI-RS, see Kim, paragraphs [123, 165, 168], see Kuchi, paragraphs [2, 4, 60-64, 100]), wherein the at least one calibration measurement is to facilitate the UE-assisted calibration (wherein the measurement report of the CSI-RS enables the base station to calibrate at least one antenna element on at least one panel of the C-RAN/base station, see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claim 9, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to transmit, to the base station, at least one of:
a calibration measurement report that indicates an occurrence of one or more calibration measurements performed by the UE (the UE with the processor, is configured to send to the base station/C-RAN, a measurement report indicating one or more measurements performed by the UE during the WUS occasion, see Kim, see Kim, paragraphs [123, 165, 168], see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claims 10 and 27, Kim further teaches wherein the one or more processors are further configured to receive, from the base station, a configuration of at least one of: the RS, the DRX cycle activation timer, a DRX cycle periodicity, or a combination thereof (the UE with the processor, is configured to receive from the base station, a configuration of CSI-RS, DRX cycle activation timer, DRX cycle periodicity, see paragraphs [129, 132, 139-142, 149]).
Regarding claims 11 and 28, Kim teaches a base station for wireless communication and a method of wireless communication performed by a base station (a base station for perform a method of wireless communication, Fig. 3-4, 6), comprising: 
a memory (a memory, Fig. 6 and paragraphs [118-122, 124, 227]); and 
one or more processors, coupled to the memory, configured to (the base station/eNB includes a processor, coupled to the memory, configured to perform a method, Fig. 6 and paragraph [118-122, 124, 227]): 
transmit, to a user equipment (UE), a reference signal (RS) during a wake-up signal (WUS) occasion (the base station with the processor, transmits a reference signal, i.e. CSI-RS, during an WUS occasion/window/interval, to a UE, paragraphs [168-169]); and 
receive, from the UE, a measurement report that indicates at least one measurement, wherein the at least one measurement is based at least in part on the RS (the base station/C-RAN receives, from the UE, a measurement report of CSI-RS measurement(s), see Kim, paragraphs [123, 165, 168]).
However, Kim does not explicitly teach “wherein the RS is to facilitate a UE-assisted calibration of at least one antenna element on at least one panel associated with a base station or a base station-assisted calibration of at least one antenna element on at least one panel associated with the UE” and “calibration” measurement report.
Kuchi teaches transmitting, to a user equipment (UE), a reference signal (RS) (UE receives a CSI-RS signal from a base station/C-RAN, paragraphs [47, 60-61]), wherein the RS is to facilitate a UE-assisted calibration of at least one antenna element on at least one panel associated with a base station (wherein the CSI-RS signal enables the UE to provide measurement report to a C-RAN/base station, then the C-RAN/base station uses the measurement report of the CSI-RS to calibrate at least one antenna element on at least one panel of the C-RAN, paragraphs [2, 4, 60-64, 100]); and receiving, from the UE, a calibration measurement report that indicates at least one calibration measurement, wherein the at least one calibration measurement is based at least in part on the RS (the base station receives, from the base station, a calibration measurement report that including one calibration measurement, based on the CSI-RS, paragraphs [2, 4, 60-64, 100]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the RS is to facilitate a UE-assisted calibration of at least one antenna element on at least one panel associated with a base station and receiving, from the UE, a calibration measurement report that indicates at least one calibration measurement, wherein the at least one calibration measurement is based at least in part on the RS as taught by Kuchi, with the teachings of transmitting the RS [from a base station] to the UE and receiving the measurement report as taught by Kim, for a purpose of increase efficiency in communication between the UE and the base station, by enable the RS to facilitate the UE-assisted calibration of at least one antenna element on at least one panel associated with the base station (see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claims 12 and 29, Kim further teaches wherein the one or more processors, to transmit the RS during the WUS occasion, are configured to multiplex the RS with a WUS associated with the WUS occasion (wherein the WUS and the RS are transmitted via TDM or FDM scheme, paragraphs [168-169]). 
Regarding claims 13 and 30, Kim further teaches wherein the one or more processors, to multiplex the RS with the WUS, are configured to multiplex the RS with the WUS in a frequency domain (wherein the RS is multiplexed with the WUS using FDM scheme, paragraphs [168-169]).
Regarding claim 14, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to receive, from the UE, a calibration measurement report that indicates at least one calibration measurement based at least in part on the RS (the eNB with the processor, is configured to receive, from the base station/C-RAN, a calibration measurement report, see Kim, paragraphs [123, 165, 168], see Kuchi, paragraphs [2, 4, 60-64, 100]), wherein the at least one calibration measurement is to facilitate the UE-assisted calibration (wherein the measurement report of the CSI-RS enables the base station to calibrate at least one antenna element on at least one panel of the C-RAN/base station, see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claim 15, the combination of Kim and Kuchi further teaches wherein the one or more processors, to receive the calibration measurement report, are configured to receive the calibration measurement report from the UE based at least in part on the UE entering an awake state (the UE is configured to perform communication with the base station/C-RAN when entering an awake/on/active state, see Kim, paragraphs [127, 128, 129, 132], see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claim 17, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to receive, from the UE, at least one of:
a calibration measurement report that indicates an occurrence of one or more calibration measurements performed by the UE (the BS with the processor, receives, from the UE, a measurement report indicating one or more measurements performed by the UE during the WUS occasion, see Kim, see Kim, paragraphs [123, 165, 168], see Kuchi, paragraphs [2, 4, 60-64, 100]).
Regarding claim 18, Kim further teaches transmit, to the UE, a configuration of at least one of:
the RS (the eNB with the processor, is configured to transmit to the UE, a configuration of CSI-RS, see paragraphs [129, 132, 139-142, 149]),
a discontinuous reception (DRX) cycle activation timer (configuration of DRX cycle activation timer, see paragraphs [129, 132, 139-142, 149]),
a DRX cycle periodicity (a configuration of DRX cycle periodicity, see paragraphs [129, 132, 139-142, 149]), or
a combination thereof (the UE with the processor, is configured to receives from the base station, a configuration of CSI-RS, DRX cycle activation timer, DRX cycle periodicity, see paragraphs [129, 132, 139-142, 149]).
Regarding claim 19, the combination of Kim and Kuchi further teaches wherein the one or more processors are further configured to transmit, to at least one additional UE, at least one additional configuration of (the eNB transmits the configuration to a plurality of UEs, see Kim, paragraphs [38, 73, 140, 161], see Kuchi, paragraphs [14, 47, 60, 62]):
at least one additional RS (additional RS to a plurality of UEs, see Kim, paragraphs [38, 73, 140, 161], see Kuchi, paragraphs [14, 47, 60, 62]).
Regarding claim 20, the combination of Kim and Kuchi further teaches wherein the UE and the at least one additional UE are associated with a serving cell provided by the base station (the base station/C-RAN provides a service to a plurality of UEs, see Kim, paragraphs [38, 73, 140, 161], see Kuchi, paragraphs [14, 47, 60, 62]). 
Regarding claim 26, the combination of Kim and Kuchi further teaches transmitting, to the base station, at least one of:
a calibration measurement report that indicates an occurrence of one or more calibration measurements performed by the UE (the UE with the processor, is configured to send to the base station/C-RAN, a measurement report indicating one or more measurements performed by the UE during the WUS occasion, see Kim, see Kim, paragraphs [123, 165, 168], see Kuchi, paragraphs [2, 4, 60-64, 100]).

Claims 8, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0022202 A1 to Kim et al. (hereafter refers as Kim) in view of US 2018/0019899 A1 to Kuchi as applied to claims above, and further in view of US 2019/0327060 A1 to Liu.
Regarding claims 8, 16 and 25, the combination of Kim and Kuchi further teaches wherein the one or more processors are configured to transmit an indication based at least in part on the UE entering an awake state (the UE with the processor, is configured to perform communication with the base station/C-RAN when entering an awake/on/active state, see Kim, paragraphs [127, 128, 129, 132], see Kuchi, paragraphs [2, 4, 60-64, 100]).
However, the combination of Kim and Kuchi does not explicitly teach wherein the one or more processors are further configured to “transmit, to the base station, an indication that one or more calibration steps have been performed by the UE to facilitate the base station-assisted calibration of the at least one antenna element on the at least one panel associated with the UE”.
Liu teaches transmitting, to a base station, an indication that one or more calibration steps have been performed by the UE (UE transmits, to a base station, an indication, i.e. calibration results, paragraphs [24, 28, 68, 134, 136, 138]) to facilitate a base station-assisted calibration of the at least one antenna element on the at least one panel associated with the UE (the UE measures channel quality of reference signals from the base station, and based on the channel quality measurements, the UE calibrates its one or more antennas, paragraphs [138, 140-142], i.e. by modify its transmission beam(s), paragraphs [20, 138, 141]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of transmitting, to the base station, an indication that one or more calibration steps have been performed by the UE to facilitate the base station-assisted calibration of the at least one antenna element on the at least one panel associated with the UE as taught by Liu, with the teachings of combination of Kim and Kuchi, for a purpose of clearly notify the base station whether the UE has completed the calibration, thus increase communication between the base station and the UE by ensure that the communication is done after finishing the calibration (see Liu, paragraphs [138-142]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0367684 A1 discloses a UE to calibrate its antenna based on reference signal(s) from a base station (see paragraphs [68-70]).
US 2020/0092814 A1 discloses an WUS comprises a reference signal, i.e. CSI-RS (see paragraph [492]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        July 26, 2022